Citation Nr: 0905196	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  00-16 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse, 
to include as secondary to the Veteran's service-connected 
panic disorder or hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1980 until March 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

In April 2001 and July 2003, the Board remanded the matter 
for additional development.  The appeal returned to the Board 
in May 2004, at which time the claim was denied.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 2006 Court 
Memorandum Decision, the Court vacated the May 2004 Board 
decision.  

In June 2007, the Board remanded the matter for additional 
development consistent with the Court's October 2006 order.  
Upon review of the development received, in September 2008 
the Board sought a medical expert opinion pursuant to VHA 
Directive 2006-019.  In November 2008, the requested opinion 
was obtained and the Veteran was afforded an opportunity to 
respond.  The claim has now been returned to the Board and is 
ready for appellate disposition.


FINDING OF FACT

The preponderance of the competent medical evidence shows 
that the veteran has not had a disability involving mitral 
valve prolapse at any time since filing his claim.


CONCLUSION OF LAW

The criteria for service connection for mitral valve prolapse 
have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002);  38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for mitral valve 
prolapse.  At the outset, the Board notes that certain 
chronic diseases such as cardiovascular disease may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Here, a diagnosis of mitral valve prolapse was 
not made within one year of the Veteran's service separation 
which occurred in March 1984.  In December 1984 a VA 
examination was conducted, but the Veteran's cardiovascular 
examination was normal.  An electrocardiogram was also 
conducted at the time but mitral valve prolapse was not 
noted, and a July 2007 VA examiner interpreted the study and 
determined that mitral valve prolapse was not indicated.  As 
such, the presumption for service connection for chronic 
diseases does not apply.  

To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  In addition, under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).

In this case, the Veteran has undergone a number of VA 
examinations, including in July 2007, December 2003, March 
2002, and August 1998 for this claim, and the file also 
contains a number of VA treatment records and private medical 
reports.  A review of this evidence reveals that the Veteran 
appears to have an intermittent diagnosis of mitral valve 
prolapse.  For example, mitral valve prolapse was diagnosed 
in VA examinations of March 2002 and December 2003, as well 
as in some VA treatment records from 2001, 2000, and in the 
1990s.  Most recently, however, mitral valve prolapse was 
found not to exist on echocardiogram in a July 2007 VA 
examination.  Mitral valve prolapse was also not found on VA 
examination in August 1998, and in a number of VA treatment 
records.  The July 2007 VA examination report contains a 
comprehensive summary of the various diagnostic findings 
obtained, including EKG reports, chest x-rays, and 
echocardiograms dating from the 1980s through the present, as 
well as a summary of the clinical assessments rendered.  In 
short, the evidence regarding a current diagnosis is 
contradictory and appears equally probative.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Consequently, in September 2008 the Board determined that an 
expert medical opinion was necessary to reconcile and 
interpret this information, as well as the medical nexus 
opinions of record.

In November 2008 an expert medical opinion was received from 
Gilbert J. Perry, M.D., F.A.C.C., the chief of staff and 
director of the echocardiography laboratory at the cardiology 
division at the Birmingham VA Medical Center.  Dr. Perry 
determined, "[i]t is unlikely based on echo reports on the 
Veteran's chart that he has MVP."  Dr. Perry provided a 
discussion of the difference between mitral valve prolapse as 
essentially a common and insignificant echocardiogram 
discrepancy, which the Veteran may have, and mitral valve 
prolapse as a valvular disease, which the Veteran does not 
have.  He explained,

It is unlikely based on echo reports on 
the veteran's chart that he has MVP. 
Specifically, 2 of the 3 echocardiograms 
did not report MVP. The one echo which 
mentioned MVP did not provide sufficient 
detail to document the presence of MVP by 
current criteria (closure of leaflets > 
2mm superior to the mitral annulus in the 
parasternal long axis view.) MVP is a 
common finding on echocardiograms, most 
often associated with a benign prognosis. 
Echo features which suggest a risk of 
complications or adverse prognosis 
include mitral valve thickening > 5 mm, 
chordal redundancy, annular dilatation, 
or significant mitral incompetence. None 
of the echo reports suggest that the 
patient had any of these features. While 
the finding of mild, benign MVP (isolated 
closure > 2 mm above the mitral annulus) 
might come and go on sequential echo 
exams, due to variation in image angle, 
measurement error, hemodynamics, or echo 
reader interpretation, the findings 
associated with an adverse prognosis from 
MVP mentioned above would be consistently 
present from exam to exam, and would be 
unlikely to be missed or misinterpreted 
by an experienced echocardiographer. 
Therefore, it is concluded that this 
patient does not have clinically 
significant MVP, that is, MVP that is 
likely to result in adverse 
cardiovascular outcomes such as 
endocarditis, hemodynamically significant 
mitral incompetence, or mitral valve 
replacement.   

This report by a medical expert is clearly the most 
convincing evidence of record.  A grant of service connection 
on either a direct or secondary basis for mitral valve 
prolapse is not warranted as the evidence shows that the 
Veteran has no disability involving mitral valve prolapse.  
The Court has held in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
has the claimed disability.  See also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that service connection may not be 
granted unless current symtopmatology of a diagnosis exists.)  
The preponderance of the competent medical evidence shows 
that the veteran has not had a disability involving mitral 
valve prolapse at any time since filing his claim.  The Board 
cannot find the Veteran meets the first requirement of 
service connection for mitral valve prolapse, and further 
discussion of the remaining requirements for service 
connection is not warranted.  The Veteran's claim must be 
denied.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has mitral 
valve prolapse that is related to service.  However, the 
Veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion on this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
arguments do not provide a factual predicate upon which 
compensation may be granted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2003, October 2003, and June 2007 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of June 
2007 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  He has been afforded multiple VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for mitral valve prolapse is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


